Citation Nr: 1030342	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-06 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a skin disorder, to 
include boils.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which, inter alia, denied the Veteran's 
claims for entitlement to service connection for PTSD, a seizure 
disorder, and boils.

In June 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Video Conference 
hearing).  A copy of this transcript is associated with the 
record.

The Board notes that additional documents were submitted after 
the issuance of the statement of the case.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
dated June 2010.  38 C.F.R. § 20.1304(c) (2009).

The issues of entitlement to service connection for a seizure 
disorder and entitlement to service connection for a skin 
disorder, to include boils, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence of 
in-service stressors, supporting a current diagnosis of PTSD.

2.  There is competent and credible evidence of a nexus between 
the Veteran's in-service stressors and his current diagnosis of 
PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was 
caused by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated December 2005 and January 2006, provided to the 
Veteran before the December 2006 rating decision, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his claims, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claims.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was not provided with 
such notice.  However, the Veteran is not prejudiced thereby, 
because this decision represents a full grant of the benefit 
which the Veteran is seeking on appeal regarding service 
connection for PTSD.  The RO will address the degree of 
disability and the effective date of an award at the time the 
Board's decision is implemented.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and Social Security 
Administration (SSA) records have been obtained.  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis: Service Connection for PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Specifically, to establish entitlement to service connection for 
PTSD, the Veteran must submit "...medical evidence diagnosing 
the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).  In order for a 
stressor to be sufficient to cause PTSD, (1) the Veteran must 
have been exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) the 
Veteran's response must have involved intense fear, helplessness, 
or horror.  See 38 C.F.R. § 3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

The Veteran contends in an undated letter that he has had PTSD 
since service as a result of "traumatic experiences while in 
Vietnam."  In an August 2006 letter, the Veteran asserted that 
he "was in combat for a year in Viet Nam."  In his September 
2006 stressor statement, the Veteran wrote "vehicles under 
rocket attack," and that eight soldiers committed suicide; he 
also wrote that "I saw children being killed."

The Veteran testified at a June 2010 Board hearing that he had 
served as a guard at the Long Binh Army Base.  Id. at p. 13.  He 
described that "one day I'm out in the middle of the field out 
in the middle of these concertina wires in the middle of the 
perimeter, and somebody got rocket attacked and being shot at, 
and I almost didn't survive it."  Id. at p. 13.  He noted that 
he had volunteered for guard duty thinking that it would have 
been "inside the perimeter," but that he was assigned to guard 
an area "out in the field" for three months, where he faced 
"being shot at and rockets all the time."  Id. at p. 14.  He 
described one incident in which "a rocket hit right in the 
middle of the group of people I was in [before he had crossed the 
street,] and [he] saw all [five] of these people die."  Id. at 
p. 58.

The Veteran's representative noted that his military occupational 
specialty (MOS) was a water purification specialist.  Id. at p. 
6.  The Veteran reported that in that capacity he was taken to 
water plants in Vietnam by jeep and once by helicopter, and that 
both were fired upon during transit.  Id. at p. 17.  He stated 
that "while out in the water point, we had no protection," and 
he reported being shot at "many times."  Id. at pp. 17-18.

The Veteran also stated that his company hosted 27 children, two 
nuns, and a papasan from an orphanage at Thanksgiving dinner, and 
that "after we took them back to the orphanage, that evening...VC 
[Viet Cong] went into the orphanage, and they mutilated, 
slaughtered, and did horrible, horrific things to these children.  
And they did it as psychological warfare as an example to any 
Vietnamese villages or anybody that would accept anything from 
the Americans[,] and also to affect us.  And they virtually 
dismembered the children.  They left one nun and one child alive 
to describe what happened."  Id. at p. 27.  He explained that 
"the whole company was in shock after that.  Then, soon - it 
wasn't much longer after that, there [were] eight suicides in my 
company from that incident."  Id. at p. 28.  The Veteran noted 
that two soldiers committed suicide by intentionally jumping on a 
land mine together, and another soldier attempted suicide by 
consuming turpentine.  Id. at p. 28.  He further reported that 
his company commander then discussed the incident "to try to 
stop [us]...from committing suicide."  Id. at p. 28.

The Veteran reported that during his service in Vietnam he was 
given two weeks of rest and relaxation (R&R) at a beach in that 
country.  Id. at p. 56.  He noted that on the return trip, "the 
truck I was on got blown up.  And on the way back, we pulled 
over, and as we started to pull over, we started getting shot at 
[with] mortar rounds and stuff....The last thing I remember is 
getting ready to get off the truck, and I was blown off the 
truck, and...knocked out."  Id. at pp. 56-57.

The Veteran's service treatment records show that, in his 
November 1968 entrance examination, the Veteran reported that he 
had or had previously had "depression or excessive worry" and 
"nervous trouble of any sort."  A clinician found the Veteran 
to be psychiatrically normal on clinical evaluation at 
enlistment.  The Veteran sought treatment for anxiety in June 
1971; the clinician noted that the Veteran had "numerous 
complaints about the army all of which add up to an inability to 
cope.  [Six] months left.  No signs of psychosis.  Impression: 
anxiety."  In his July 1971 examination prior to separation, the 
Veteran checked a box indicating that he did not have, and had 
never had, "depression or excessive worry."  He also checked a 
box indicating that he had or had previously had "nervous 
trouble of any sort."  A clinician again found the Veteran to be 
psychiatrically normal on clinical evaluation.  In a November 
1971 summary, a physician included "nervous" in his list of the 
Veteran's health problems.

The Veteran's Department of Defense (DD) Form 214 indicates that 
he served in Vietnam from July 1969 to July 1970 as a water 
supply specialist.  It does not indicate service in combat.

The Veteran underwent a PTSD intake consult at a VA facility in 
May 2007.  The Veteran reported that, when he was ten years old, 
a friend of his family "touched" him and subsequently committed 
suicide.  He also stated that his father had a problem with 
alcohol and marijuana.  The Veteran reported that, during his 
Vietnam service, his company had hosted a dinner for 27 children, 
two nuns, and a papasan, and after the dinner the VC had entered 
the orphanage and mutilated and killed everyone except one orphan 
and one nun.  He noted that "Eight of my company committed 
suicide soon after [the] incident."  The Veteran further 
reported that he experienced firefights and rocket attacks while 
in convoys in Vietnam, and that he feared for his life every day 
in Vietnam.  The Veteran reported having suicidal thoughts on 
occasion, some history of violence, and nightmares about Vietnam 
2 to 3 times per week.  The VA clinician, a Social Worker, 
diagnosed the Veteran with PTSD and opined that the Veteran 
"exhibits a full range of PTSD symptoms related to his military 
trauma."

VA provided the Veteran with a Compensation and Pension (C&P) 
examination for PTSD in November 2007.  The VA examiner, a 
clinical psychologist, reviewed the claims file.  The Veteran 
reported that he had a "difficult" childhood and adolescence, 
but denied "abuse."  With respect to his Vietnam service, the 
Veteran reported that he set up and tested water points, and 
performed guard duty.  He explained that his traumatic 
experiences during his service in Vietnam included taking 
incoming fire from rocket attacks and being shot at while aboard 
a helicopter; seeing fellow soldiers killed; and being targeted 
while working at water points.  The Veteran again described the 
attack on the orphanage after Thanksgiving dinner in 1969.  He 
also described the incident in which his truck convoy was 
attacked, and he was blown off of his truck and lost 
consciousness.  The VA psychologist examiner diagnosed the 
Veteran with PTSD and Major Depressive Disorder (MDD), and opined 
that he "has been severely negatively impacted by the residuals 
of exposure to traumatic events while in Vietnam.  All realms of 
his life have been severely negatively impacted by his military 
experiences....This man was exposed to horrific trauma while in 
[Vietnam].  He likely has not reached his full vocational 
potential due PTSD-related symptoms....[His] depression is as 
likely as not related to [his] PTSD."

Additionally, an SSA examiner diagnosed the Veteran with PTSD in 
September 2008.

The Veteran is competent to observe that he experienced the 
aforementioned stressors during his service in Vietnam.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

In July 2010, the Veteran's representative included additional 
research to corroborate the Veteran's assertions.  Included in 
this research was a January 1970 Army Recommendation for 
Presidential Unit Citation, which documented that the 82nd 
Engineering Company's water spring and purification pump were 
both "located outside the perimeter, in a hostile area."  The 
Veteran's representative also provided additional documentation 
of attacks in Long Binh, Vietnam.  The Veteran's service 
personnel records confirm that he served as a Water Purification 
Specialist in the 82nd Engineering Company from July 21, 1969 to 
July 11, 1970.

Also included in this research was a notation in a Daily Staff 
Journal from Bien Hoa, Vietnam, that on November 26, 1969, a 
Vietnamese child was playing with a 60 millimeter (mm) round in a 
schoolyard, and wounded 27 Vietnamese children.  The Veteran's 
representative also submitted a February 1970 Report from the 
Department of the Army Headquarters at Long Binh Post [LBP], 
Vietnam, which notes that "on numerous occasions incidents have 
occurred within Long Binh Post sectors which have not been 
properly reported through the LBP TOC [Tactical Operations 
Center]."  Bien Hoa is located approximately 12.8 kilometers 
(km) from Long Binh.  The Veteran's representative suggests that 
this Report shows that the Daily Staff Journal misreported the 
nature and severity of the incident at the orphanage.

The Board finds that the Veteran's allegations are credible, 
based on the findings of his treating and examining VA 
clinicians, his service personnel records' description of his 
service, the additional documentation described above, and the 
consistency of the Veteran's statements.  Although the Board does 
not find that the evidence of misreporting in general is 
sufficient to demonstrate that the incident at the orphanage was 
misreported, the Board also does not find from that November 1969 
entry that there is clear and convincing evidence that the 
Veteran did not experience a stressor related to an incident at 
an orphanage in November 1969 in Vietnam.

Recently, VA promulgated a liberalizing regulation for 
establishing the occurrence of in-service PTSD stressors.  
38 C.F.R. § 3.304(f)(3).  That regulation provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others...and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran told a treating VA clinician in May 
2007 that he experienced firefights and rocket attacks while in 
convoys in Vietnam, and that the VC had attacked an orphanage 
that his company had just hosted for dinner, which led to 8 
suicides in his company.  He subsequently repeated these 
statements to a VA psychologist examiner in November 2007, who 
confirmed that the claimed stressors were adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressors.  Because the Board finds no "clear and 
convincing evidence" to refute the Veteran's assertions, and 
because his claimed stressors are consistent with the 
circumstances of the Veteran's service as a Water Purification 
Specialist in Vietnam, the Board finds that the occurrence of his 
stressors are established under 38 C.F.R. § 3.304(f)(3).

The Board further finds that the pre-service incidents which the 
Veteran described to a VA clinician in May 2007, and his 
endorsement of "depression or excessive worry" and "nervous 
trouble of any sort" on his November 1968 enlistment report, are 
insufficient to overcome the presumption of soundness, because a 
clinician found the Veteran to be psychiatrically normal in his 
enlistment examination, and there is no clear and unmistakable 
evidence to show that his in-service stressors in Vietnam did not 
aggravate his psychiatric condition.  38 C.F.R. § 3.304.  To the 
contrary, the evidence shows that the Veteran's psychiatric 
condition was adversely affected by his traumatic experiences in 
Vietnam.

In summary, the Veteran has presented evidence from two VA 
clinicians of both a diagnosis of PTSD, and a nexus between his 
PTSD and his in-service stressors.  Moreover, the Board finds 
that the Veteran's lay statements regarding those stressors are 
both competent and credible.  Furthermore, the occurrence of his 
claimed stressors is established by his VA examining 
psychologist's report of November 2007.  38 C.F.R. § 3.304(f)(3).  
Accordingly, service connection for PTSD is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for service connection for a seizure 
disorder and a skin disorder, to include boils.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 
512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the Veteran's claimed seizure disorder, the Board 
notes that VA provided the Veteran with a C&P examination of his 
neurological condition in November 2007.  The VA examiner 
diagnosed the Veteran with a "seizure disorder by history," 
with "unknown cause, frequency, and nature of alleged 
seizures."  The examiner noted that the results of the Veteran's 
electroencephalogram (EEG) should be made available "as the only 
objective test to substantiate his claim of seizure disorder."

At the Veteran's June 2010 Board hearing, his representative 
asserted that the November 2007 VA examination is inadequate 
because the examiner did not provide an etiological opinion.  Id. 
at p. 40.

The November 2007 VA examination is inadequate because the 
examiner did not provide an etiological opinion, or provide a 
rationale for why an etiological opinion could not be rendered.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

Furthermore, when additional testing recommended by the examiner 
is not performed, the case must be remanded in order to provide 
said testing.  Daves v. Nicholson, 21 Vet App 46 (2007) (when 
VA's duty to provide a medical examination is triggered, this 
duty includes the requirement that it provide reasonable tests 
and other examinations necessary to render a meaningful medical 
opinion); citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991) (holding that the duty to assist includes providing 
additional testing or examinations recommended by a VA examiner).  
In this case, the examiner noted that the results of the 
Veteran's EEG should be made available, but no addendum opinion 
incorporating those results is of record.

On remand, the VA examiner should provide an addendum in which he 
opines on whether it is at least as likely as not that the 
Veteran's seizure disorder was caused or aggravated by his time 
in service.  The examiner should review the Veteran's claims 
file, and note this review in the report.  The addendum report 
should include the results of the Veteran's most recent EEG test.  
If the Veteran's most recent EEG test results are insufficient, 
then the Veteran should be provided with a new EEG test, unless 
medically contraindicated.  If EEG test results are not included 
in the addendum, the examiner should explain the reason(s) why 
this test is medically contraindicated.  The examiner should 
provide a rationale for all opinion(s).  If the examiner is 
unable to provide an opinion, he should state the reason(s) why.

The VA examiner should be aware that the Veteran's service 
treatment records indicate that the Veteran reported at 
enlistment in November 1968 that he did not have and had never 
had "frequent or severe headache" or "dizziness or fainting 
spells," but that he did have a "history of head injury."  The 
Veteran was found to be neurologically normal on clinical 
evaluation in November 1968, and to have had a head injury 18 
years previously (at age 2) with no sequelae (NS).  In August 
1970, the Veteran sought treatment for a headache after diving 
into a pool.  Three days later, in September 1970, the Veteran 
continued to have pain in his head, but was found to be within 
normal limits (WNL) neurologically.  In June 1971, the Veteran 
sought treatment for having passed out while trying to inflate 
his air mattress after painting with enamel for two days; he was 
diagnosed with a syncopal (fainting) episode.  In his July 1971 
examination, the Veteran again reported that he had no "frequent 
or severe headache[s]" or "dizziness or fainting spells," but 
that he did have a "history of head injury."  He was again 
found to be neurologically normal on clinical evaluation in July 
1971.

The VA examiner should also be aware that the Veteran has 
undergone VA treatment for a seizure disorder in June 2005, July 
2005, August 2005, April 2006, June 2006, August 2006, October 
2006, and November 2007.

The examiner should also provide an opinion as to whether there 
is clear and unmistakable (obvious or manifest) evidence which 
demonstrates that the Veteran's seizure disorder existed prior to 
service and was not aggravated by such service.  See 38 C.F.R. 
§ 3.304(b); see also VAOPGCPREC 3-2003; Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  A condition which preexisted service 
will be considered to have been aggravated by service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in disability was 
due to the natural progress of the disease.  38 C.F.R. § 3.306.  
The examiner should provide rationales for all opinions given.

If the examiner who conducted the original examination is 
unavailable, and another examiner is unable to complete the 
addendum without conducting a new examination, then a new 
examination should be provided to the Veteran.

Additionally, the Veteran's representative noted that the Veteran 
was hospitalized for several weeks in June 2010 due to having 
been in a coma for three days, and that this was related to his 
seizure disorder.  Id. at pp. 40-41.

On remand, the AOJ should obtain the additional treatment records 
pertaining to his seizure disorder that the Veteran's 
representative identified at the June 2010 Board hearing.

With respect to the Veteran's claimed skin disorder, to include 
boils, the Veteran should be provided with a VA C&P examination.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).  In this case, the Veteran has both in-service and 
post-service diagnoses of skin disorders, and he has provided lay 
evidence indicating that the claimed disability or symptoms may 
be associated with the established event, injury, or disease in 
service.  The Veteran has also indicated at his June 2010 Board 
hearing that he would be able to undergo a VA C&P examination of 
his skin condition.  Id. at p. 61.

On remand, the VA examiner should provide an opinion as to 
whether it is at least as likely as not that the Veteran's skin 
disorder, to include boils, was caused or aggravated by his time 
in service (including by exposure to herbicides in Vietnam).  The 
examiner should review the Veteran's claims file, and note this 
review in the report.  The examiner should provide a rationale 
for all opinion(s).  If the examiner is unable to provide an 
opinion, he should state the reason(s) why.

The VA examiner should be aware that the Veteran's service 
treatment records indicate that the Veteran reported at 
enlistment in November 1968 that he had, or had previously had, 
both "skin diseases" and "boils."  The Veteran was found to 
have normal skin on clinical evaluation in November 1968, 
although he was found to have mild acne.  In July 1969, a 
clinician found that the Veteran had a rash on his hands, which 
had existed for 4 days.  In June 1971, the Veteran complained of 
severe acne which worsened with use of stretched fatigues; the 
clinician found very little evidence of remaining activity-2 or 
3 small inflammatory lesions on his face.  The clinician 
prescribed Fostex cream soap for his face and scalp.  In his July 
1971 examination, the Veteran again reported that he had, or had 
previously had, "skin diseases" but he denied having ever had 
"boils."  He was again found to have normal skin on clinical 
evaluation in July 1971, although the clinician found that he had 
acne.

The VA examiner should also be aware that the Veteran has 
undergone VA treatment for boils in August 2003, and for a rash 
in November 2003, February 2004, and July 2005, the last of which 
correlated with his taking phenytoin.

The examiner should also provide an opinion as to whether there 
is clear and unmistakable (obvious or manifest) evidence which 
demonstrates that the Veteran's skin disorder(s) existed prior to 
service and was not aggravated by such service.  See 38 C.F.R. 
§ 3.304(b); see also VAOPGCPREC 3-2003; Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  A condition which preexisted service 
will be considered to have been aggravated by service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in disability was 
due to the natural progress of the disease.  38 C.F.R. § 3.306.  
The examiner should provide rationales for all opinions given.

Additionally, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  The Veteran should be 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date if service 
connection is granted with respect to his claimed seizure and 
skin disorders.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
explains the information and evidence not of 
record needed to establish an initial 
disability rating and an effective date, if 
service connection is granted, as outlined by 
the Court in Dingess, supra.  The Veteran 
should be given an adequate opportunity to 
respond.  The claims file must include 
documentation that VA has complied with VA's 
duties to notify and assist a claimant.

2.  Obtain the treatment records pertaining 
to the Veteran's seizure disorder that his 
representative identified at pp. 40-41 of the 
June 2010 Board hearing.

3.  After completion of the above, obtain an 
addendum from the November 2007 VA examiner 
in which he opines on whether it is at least 
as likely as not that the Veteran's seizure 
disorder was caused or aggravated by his time 
in service.  The examiner should provide a 
rationale for all opinion(s).  If the 
examiner is unable to provide an opinion, he 
should state the reason(s) why.

a.  The examiner should review the Veteran's 
claims file, and note this review in the 
report.  The examiner should also be aware of 
the Veteran's neurological history, as 
recounted on page 14 of this remand.

b.  The examiner's addendum report should 
include the results of the Veteran's most 
recent EEG test.  If the Veteran's most 
recent EEG test results are insufficient, 
then the Veteran should be provided with a 
new EEG test, unless medically 
contraindicated.  If EEG test results are not 
included in the addendum, the examiner should 
explain the reason(s) why this test is 
medically contraindicated.

c.  The examiner should provide an opinion as 
to whether there is clear and unmistakable 
(obvious or manifest) evidence which 
demonstrates that the Veteran's seizure 
disorder i) existed prior to service and ii) 
was not aggravated by such service.  A 
condition which preexisted service will be 
considered to have been aggravated by service 
where there is an increase in the disability 
during such service, unless there is a 
specific finding that the increase in 
disability was due to the natural progress of 
the disease.

An additional examination of the Veteran is 
not necessary, unless deemed so by the VA 
examiner.

If the November 2007 VA examiner of the 
Veteran's neurological condition is 
unavailable, then another VA neurologist 
should review the claims file and respond to 
the questions presented in this remand.

If the November 2007 VA examiner of the 
Veteran's neurological condition is 
unavailable and another VA neurologist is 
unable to respond to these questions without 
an examination, then the AOJ should schedule 
the Veteran for another neurological 
examination, by a VA neurologist, to respond 
to the questions above.

4.  Schedule the Veteran for a VA 
dermatological examination of his skin 
disorder(s) by an appropriate specialist.  
All indicated tests and studies should be 
undertaken.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  The examiner must 
indicate whether such review was 
accomplished.

The VA examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's skin disorder, to include 
boils, was caused or aggravated by his time 
in service (including by exposure to 
herbicides in Vietnam).  The examiner should 
provide a rationale for all opinion(s).  If 
the examiner is unable to provide an opinion, 
he should state the reason(s) why.

a.  The examiner should review the Veteran's 
claims file, and note this review in the 
report.  The examiner should also be aware of 
the history of the Veteran's skin disorders, 
as recounted on page 16 of this remand.

b.  The examiner should provide an opinion as 
to whether there is clear and unmistakable 
(obvious or manifest) evidence which 
demonstrates that the Veteran's skin 
disorder(s) i) existed prior to service and 
ii) were not aggravated by such service.  A 
condition which preexisted service will be 
considered to have been aggravated by service 
where there is an increase in the disability 
during such service, unless there is a 
specific finding that the increase in 
disability was due to the natural progress of 
the disease.

5.  After completion of the above, 
readjudicate the issues of entitlement to 
service connection for a seizure disorder and 
entitlement to service connection for a skin 
disorder, to include boils.  If any 
determination remains unfavorable to the 
Veteran, he and his attorney should be 
provided with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


